UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A Amendment No. 1 þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number: 001-16581 SANTANDER HOLDINGS USA, INC. (Exact name of registrant as specified in its charter) Virginia (State or other jurisdiction of incorporation or organization) 23-2453088 (I.R.S. Employer Identification No.) 75 State Street, Boston, Massachusetts (Address of principal executive offices) 02109 (Zip Code) (617)346-7200 Registrant’s telephone number including area code Securities registered pursuant to Section12(b) of the Act: Title of Class Name of Exchange on Which Registered Depository Shares for Series C non-cumulative preferred stock NYSE Securities registered pursuant to Section12(g) of the Act: None Indicate by check mark whether the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No þ Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or 15(d) of the Act. Yes o No þ Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationST (Section232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No o * *Registrant is not subject to the requirements of Rule405 of RegulationS-T at this time. Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer þ Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act) Yes o No þ APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at February28, 2013 Common Stock (no par value) 520,307,043 shares Explanatory Note This Amendment No. 1 to the Annual Report on Form 10-K/A (this “Amendment No. 1”) of Santander Holdings USA, Inc. (the “Company”) amends the Company’s Annual Report on Form 10-K for the year ended December 31, 2012, which was filed with the U.S. Securities and Exchange Commission on March 15, 2013 (the “Original Filing”). The Company is filing this Amendment No. 1 solely to amend and restate Item 11 – Executive Compensation. The amendment and restatement reflects the following changes: · The table presented under the heading “Summary Compensation Table – 2012,” which appears on page 216 of the Original Filing, incorrectly stated that Mr. Jorge Morán has received or will receive $7,885,432 of All Other Compensation and $13,635,089 in Total Compensation during the year ended December 31, 2012. Mr. Morán actually has received or will receive $2,429,432 of All Other Compensation and Total Compensation of $8,179,089 during the year ended December 31, 2012. The Summary Compensation Table and the table included in footnote 8 theret o (footnote 9 in the Original Filing) are therefore being amended to reflect such amounts. · The Summary Compensation Table – 2012 in the Original Filing also incorrectly stated that Mr. Juan Yanes has received or will receive $3,327,402 of All Other Compensation and $5,973,874 in Total Compensation during the year ended December 31, 2012. Mr. Yanes actually has received or will receive $3,329,073 of All Other Compensation and $5,975,545 in Total Compensation during the year ended December 31, 2012. The Summary Compensation Table and the table included in footnote 8 thereto (footnote 9 in the Original Filing) are therefore being amended to reflect such amounts. · The description of Mr. Morán’s and Mr. Yanes’ employment agreements on pages 224 and 227 of the Original Filing, respectively, are being amended to reflect that payments to Mr. Morán and Mr. Yanes in the event that Santander desists (a type of termination of employment under Spanish law), after such executive reaches age 50 with 10 years of service, or if such executive terminates employment due to Santander's breach of his employment agreement, will not be net of amounts due from social security or another Santander pension plan, if any. · The table included under the heading “Potential Payments upon Termination or Change in Control,” appearing on page 231 of the Original Filing, is being amended to reflect that Mr. Morán is not entitled to any severance upon voluntary termination for breach (the table in the Original Filing incorrectly stated that he was entitled to $2,522,000 in such event). Footnote 1 to that table has also been revised to delete the statement that “severance amounts are generally reduced by any amounts payable under social security or another Santander pension plan, if any.” In addition, as required by Rule 12b-15 promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), new certifications by our principal executive officer and principal financial officer are filed as exhibits to this Amendment No. 1. Except as described above, no other amendments are being made to the Original Filing. This Amendment No. 1 does not reflect events after the filing of the Original Filing or modify or update any disclosures that may have been affected by subsequent events. Pursuant to Rule 12b-15 promulgated under the Exchange Act, the complete text of Part III, Item 11, and Part IV, Item 15, as amended, are set forth in this Amendment No. 1. ITEM11 - EXECUTIVE COMPENSATION Compensation Discussion and Analysis This Compensation Discussion and Analysis relates to the executive officers included in the Summary Compensation Table, which we refer to collectively as the “named executive officers.” We are a wholly owned subsidiary of Banco Santander, S.A., which we refer to as “Santander.” This Compensation Discussion and Analysis explains our role and the role of Santander in setting the compensation of the named executive officers. For 2012, our named executive officers were: • Jorge Morá n, our President and Chief Executive Officer; • Guillermo Sabater, our Chief Financial Officer; • Nuno Matos, our Managing Director-Retail Banking; • Juan Yanes, our Chief Executive of Compliance and Internal Control; and • Edvaldo Morata, our Managing Director-Corporate Banking General Philosophy and Objectives The fundamental principles that Santander and we follow in designing and implementing compensation programs for the named executive officers are to: • attract, motivate, and retain highly skilled executives with the business experience and acumen necessary for achieving our long-term business objectives; • link pay to performance; • align, to an appropriate extent, the interests of management with those of Santander and its shareholders; and • use our compensation practices to support our core values and strategic mission and vision. Santander aims to provide a total compensation package that is comparable to that of similar financial institutions in the country in which the executive officer is located. Within this framework, Santander considers each component of each named executive officer's compensation package independently, that is, Santander does not evaluate what percentage each component equals with respect to the total compensation package. In general, Santander took into account individual performance, level of responsibility, and track record within the organization in setting each of the named executive officer's compensation for 2012. In general, we seek to maximize deductibility for tax purposes of all elements of the compensation of the named executive officers. We review compensation plans in light of applicable tax provisions and revise compensation plans and arrangements from time to time to maximize deductibility. We, however, may approve compensation or compensation arrangements for the named executive officers that do not qualify for maximum deductibility when we deem it to be in our best interest. This section of the Compensation Discussion and Analysis provides information with respect to our named executive officers: • the general philosophy and objectives behind their compensation, • the role and involvement of the several parties in the analysis and decisions regarding their compensation, • the general process of determining their compensation, • each component of their compensation, and • the rationale behind the components of their compensation. Since we are a wholly owned subsidiary of Santander and do not hold public shareholder meetings, we do not conduct shareholder advisory votes. The Parties Involved in Determining Executive Compensation The Role of Our Compensation Committee As of the date of the filing of this Annual Report on Form 10-K, our Compensation Committee included Messrs. Morá n and Schoellkopf and Ms. Heard, who is the Committee chair. Our Compensation Committee has the responsibility of, among other things: • reviewing the terms of our incentive compensation programs, including the Executive Bonus Program in which our named executive officers participate; • reviewing and approving the risk assessment process to be utilized by our Compensation Risk Mitigation Committee (which we describe below) in connection with our incentive compensation programs, including the Executive Bonus Program; • monitoring the performance and regularly reviewing the design and function of the incentive compensation programs, including the Executive Bonus Program, to assess whether the overall design and performance of such programs are consistent with the Company's safety and soundness and do not encourage employees, including our named executive officers, to take excessive risk; • reviewing amounts paid under the incentive compensation programs, including the Executive Bonus Program; • overseeing the administration of our qualified retirement plan under which all eligible employees can participate, including the named executive officers, as well as certain deferred compensation plans; and • approving our affirmative action plan and reviewing, at least annually, the Company's hiring, termination, compensation, and other employment practices as they relate to the Company's affirmative action plan. The fundamental authority and responsibilities of our Compensation Committee in 2012 with respect to compensation matters related to the named executive officers was to: • evaluate the standards of the Executive Bonus Program against the guidance issued by the regulatory authorities applicable to us; • review the incentive compensation proposed to be granted to our named executive officers; and • approve any required reports on executive compensation for inclusion in our filings with the SEC, including this Annual Report on Form10-K. Our Compensation Committee met six times in 2012. The Role of Santander's Evaluation and Bonus Committee Santander's Evaluation and Bonus Committee has the authority and responsibility to oversee the performance management reviews, and to prepare the bonus pools for management to present to Santander's Appointments and Remuneration Committee. Santander's Evaluation and Bonus Committee also approves individual bonus awards that Santander's Board does not ultimately approve. The Role of Santander's Appointments and Remuneration Committee Santander's Appointments and Remuneration Committee has the authority and responsibility to, among other things, present to Santander's Board the compensation of Santander's senior executives, which group includes each of the named executive officers. The Role of Santander's Board of Directors Santander's Board of Directors approves the compensation of certain of Santander's management, including our named executive officers. Santander's Board has delegated certain of its powers and responsibilities to its Executive Committee. The Role of our Management In 2010, we established a management advisory and consultation committee, which we call the Compensation Risk Mitigation Committee, to among other purposes, oversee our incentive compensation programs and make presentations to our Compensation Committee with respect to our incentive compensation programs. A key responsibility of our Compensation Risk Mitigation Committee is to review our incentive compensation programs to ensure the programs do not incentivize excessive risk and make recommendations to our Compensation Committee in accordance with applicable law. The Compensation Risk Mitigation Committee is chaired by our Chief Human Resources Officer and met six times in 2012. Our management also played a role in other parts of the compensation process with respect to the named executive officers in 2012. Mr. Morá n generally performed (or delegated to our human resources department) management's responsibilities (except with respect to his own compensation) in accordance with the rules set forth by Santander. The most significant aspects of management's role in the compensation process were presenting, and recommending for approval, salary and bonus recommendations for the named executive officers to Santander's Evaluation and Bonus Committee and, with respect to Messrs. Morá n and Yanes, Santander's Appointments and Remuneration Committee and presented the proposed bonus recommendations to our Compensation Committee for its review. None of the named executive officers determined or approved any portion of their compensation for 2012. The Role of Outside Independent Compensation Advisors Santander's Appointments and Remuneration Committee engaged Towers Watson to assist in setting fixed and variable compensation for Santander's worldwide employees. In addition, Santander's human resource department engaged ORC Worldwide to assist it in determining possible salary adjustments for expatriate employees, including the named executive officers, as we describe below. ORC Worldwide provided data on the compensation of expatriate employees of other global financial institutions. We did not separately engage a compensation consultant for 2012. Components of Executive Compensation For 2012, the compensation that we paid to our named executive officers consisted primarily of base salary and short ‑ and long-term incentive opportunities, as we describe more fully below. In addition, the named executive officers are eligible for participation in company-wide benefits plans, and we provide the named executive officers with certain benefits and perquisites not available to the general team member population but that are, in accordance with Santander's International Mobility policy. In general, Santander's objective in establishing its International Mobility Policy is to permit all expatriate employees, which include the named executive officers, to maintain on an equal basis the same standard of living that they were accustomed to in the employee's originating country. Base Salary Base salary represents the fixed portion of the named executive officers' compensation and we intend it to provide compensation for expected day-to-day performance. The base salaries of the named executive officers were generally set in accordance with each named executive officer's employment or letter agreement and Santander's International Mobility policy for expatriate executives of similar levels. While each of the named executive officer's employment or letter agreements provide for the possibility of increases in base salary, annual increases are not guaranteed. Our Chief Human Resources Officer consulted with Santander's Appointments and Remuneration Committee and Santander's Board of Directors in setting the base salary of Messrs. Morá n and Yanes. Santander's Evaluation and Bonus Committee issued recommendations with respect to Santander's overall salary policy for 2012 for Santander's “ Top Red ” executives, including Messrs. Sabater, Matos, and Morata. Mr. Morá n recommends for approval to Santander's Head of Corporate Human Resources, the base salaries for these executives, based, in part, on these recommendations. Annual Discretionary Bonuses In certain cases, we award annual discretionary bonuses to the named executive officers to motivate and reward outstanding performance. These awards permit us to apply discretion in determining awards rather than applying a formulaic approach that may inadvertently reward inappropriate risk-taking. None of the named executive officers received discretionary bonuses for 2012. Retention Bonuses In certain limited cases, we will provide retention bonuses to certain of our executive officers as an inducement for them to stay in active service with us. Applicable European regulations limit Santander's ability to award such guaranteed bonuses. We made no retention bonus payments to the named executive officers in 2012. Short-Term Incentive Compensation We provide annual short-term incentive opportunities for the named executive officers to reward achievement of both corporate and individual performance objectives, as well as to reinforce key cultural behaviors used to achieve short-term and long-term success. Our short-term incentive programs are intended to motivate participants to achieve these objectives by providing an opportunity to receive higher compensation if these objectives are met. Our short-term incentive compensation program generally establishes both financial and non-financial measures for each executive officer, including threshold performance expectations for triggering incentive payout eligibility as well as target and maximum performance benchmarks for determining ongoing incentive awards and final incentive payouts. We refer to this bonus award program on the “Executive Bonus Program.” On May 30, 2012, our Compensation Committee reviewed the 2012 Sovereign Bank Executive Bonus Program for the named executive officers as presented by our Executive Committee and the Compensation Risk Mitigation Committee. We refer to this bonus program as the “Executive Bonus Program.” The Executive Bonus Program is aligned directly with Santander's corporate bonus program for executives of similar levels across the Santander platform. The program provides for significant variance in the amount of potential awards, higher or lower, in order to reinforce our pay for performance philosophy. Each of the named executive officers participated in the Executive Bonus Program for 2012. The Executive Bonus Program incorporates both Santander and subsidiary metrics to ensure that the plan award pool links the pay of its executives to the pay of other executives of similar levels within the Santander platform. Santander's financial control division worked with Mr. Morá n to validate that the proposed performance metrics aligned with Santander's overall business goals. We reviewed the appropriateness of the financial measures used in the Executive Bonus Program with respect to the named executive officers and the degree of difficulty in achieving specific performance targets and determined that there was a sufficient balance. The quantitative metrics for determining the funding scheme for 2012 for the named executive officers included net profit and return on risk-adjusted capital targets as follows: • 55% determined based upon Sovereign Bank's net profit for 2012 versus our target for 2012 • 15% determined based upon Sovereign Bank's return on risk-adjusted capital for 2012 versus our target for 2012 • 20% determined based upon Santander's net attributable profit for 2012 versus its target for 2012 • 10% determined based upon Santander's return on risk-adjusted capital for 2012 versus its target for 2012 Santander's Evaluation and Bonus Committee may also adjust the funding scheme based on circumstances, including our risk and liquidity profile, the relevant entity's degree of compliance with local regulations and Santander policies, and, in general, the quality of results. For 2012, there was no such adjustment for SHUSA's portion of the funding scheme but there was a downward adjustment for Santander's portion based on Santander's performance in 2012 versus its peers. We assigned Messrs. Sabater, Matos, and Morata a base bonus amount at the beginning of 2012, based on grade level, market benchmark for the position, authority, duties, responsibilities, and job type. We determine these base bonus amounts, subject to Santander Corporate Human Resources review and approval. Messrs. Morá n's and Yanes's base bonus amounts are set forth in their respective employment agreements. If the relevant entity achieves a certain level of net profit or return on risk-adjusted capital target, the plan award pool is funded by a specific percentage of the aggregate base bonus amounts of the participants as set forth below: Achievement of Target Percentage Payout of Target Bonus Amount 130% 120% 120% 110% 110% 100% 100% 90% 90% 80% 80% 70% 70% 60% 60% 50% <60% —% If the actual quantitative metric falls between the above achievement points, the percentage payout will be interpolated. For purposes of the Executive Bonus Program, Sovereign Bank's net profit for 2012, after group consolidation and one-time charges, was $750.5million. This amount resulted in the achievement of 100% of the internal net profit target under the Executive Bonus Program. In addition, Sovereign Bank's return on risk-adjusted capital, after the same adjustments, was 13.6%, which resulted in achievement of 93.8% of the return on risk-adjusted capital target. Santander's ordinary attributable profit for 2012 was €5.251 billion. As determined by Santander's Bonus and Evaluation Committee, Santander achieved 80.8% of the net profit target. In addition, Santander's return on risk-adjusted capital was 9.6%, which resulted in achievement of 80.2% of the internal return on risk-adjusted capital target. Based on these results, the Appointments and Remuneration Committee approved a percentage payout under the Executive Bonus Program for the named executive officers of 82.8%. We multiply this percentage by each named executive officer's target bonus amount to establish a proposed bonus amount for the executive. We disclose the named executive officers' threshold, target, and maximum bonus amounts in the “Grants of Plan-Based Awards-2012” table. Each named executive officer's proposed bonus amount is subject to upward or downward adjustment based on the executive's individual performance evaluation, but in no event will the aggregate total of the actual bonus amounts exceed the aggregate total of the proposed bonus amounts. Santander intends that the results of such individual performance evaluations be distributed normally as follows: 10% of executives will receive a score of “significantly exceeds expectations,” 15% of executives will receive a score of “exceeds expectations,” 50% of executives will receive a score of “totally meets expectations,” 15% of executives will receive a score of “partially meets expectations,” and 10% of executives will receive a score of “improvable.” We set forth the bonus opportunities for the named executive officers for 2012 for the named executive officers in the table captioned “Grant of Plan-Based Awards-2012.” We conducted a detailed assessment of each named executive officer's accomplishments versus pre-established goals for the year with respect to the individual performance evaluation results. These goals included specific goals directly related to the named executive officer's job responsibilities. These goals are generally not objective, formulaic, or quantifiable. On January 23, 2013, Mr. Morá n recommended to our Compensation Committee and the Compensation Committee reviewed, the bonus amounts, if any, awarded under the enhanced Executive Bonus Program for 2012 to Messrs. Sabater, Matos, and Morata. Santander's Evaluation and Bonus Committee, in consultation with Mr. Morá n, approved the final bonus amounts for these named executive officers, subject to the approval of Santander's Appointments and Remuneration Committee and the ultimate approval of Santander's Board of Directors. Santander's Board of Directors approved Messrs. Morá n's and Yanes's bonus for 2012 in consultation with Santander's Appointments and Remuneration Committee. We made current awards to the named executive officers under the Executive Bonus Program as short-term incentive awards for 2012 in the amounts that we set forth in the Summary Compensation Table under the caption “Non-Equity Incentive Plan Compensation.” These amounts include payments made with respect to each of the named executive officer's individual performance and the performance of Santander and SHUSA, as applicable. Participants are required to defer a portion of the bonus as we describe below under the caption “Long-Term Incentive Compensation.” Any award made in shares of Santander common stock under the Executive Bonus Program is subject to a one-year holding requirement from the payment date of the award. For 2013, we anticipate that the structure of our short-term incentive compensation program will be substantially the same as it was in 2012 although no final decision has been made as of the date of the filing of this Annual Report on Form10-K. As of the date of the filing of this Annual Report on Form10-K, we have not set the target amounts for 2013, nor have we determined the bonus opportunities for the named executive officers for 2013. Long-Term Incentive Compensation For years prior to 2011, each of our named executive officers was eligible to participate in the Performance Shares Plan. The Performance Shares Plan was the main instrument that Santander uses for providing medium- and long-term incentive compensation for selected executives across its global platform. Santander developed the Performance Shares Plan to align the interests of Santander's executives with those of its shareholders. The named executive officers did not receive any awards under the Performance Shares Plan for 2012, but vested in certain awards that we made in previous years. We describe the Performance Shares Plan and the awards made to the named executive officers under the caption “Our Equity Compensation Plans” in the discussion following the Summary Compensation Table. Under the Executive Bonus Program, certain Santander executives, including the named executive officers, are required to defer a portion of their bonus. Messrs. Morá n and Yanes must each defer 50% of their awards and Messrs. Sabater, Matos, and Morata each must defer 40% of their awards. The deferred bonus (whether payable in cash or Santander common stock) is payable in three annual installments if the executive officer remains employed at Santander through the applicable payment date and the executive officer meets certain performance conditions. We describe the deferral portion of the Executive Bonus Program more fully under the section entitled “ Our Equity Compensation Plans. ” Certain of Santander's executive management team, including Mr. Mor
